Citation Nr: 1749230	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-33 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of left shoulder degenerative joint disease (DJD) with probable rotator cuff tear claimed as bilateral arms, currently rated as 20 percent disabling.

2.  Evaluation of DJD of right shoulder with remote dislocation of acromioclavicular (AC) claimed as bilateral arms, currently rated as 10 percent disabling prior to May 6, 2013, and 20 percent thereafter.

3.  Entitlement to service connection for left hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine.

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine.

5.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for degenerative disk disease (DDD) of the cervical spine as secondary to the service connected disability of residual gunshot wound scar of right hip area and inguinal crease.

6.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for status post right hip replacement previously claimed as arthritis right hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and service connected lumbar spine condition.

7.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for status post left hip replacement previously claimed as arthritis left hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and lumbar spine condition.

8.  Entitlement to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in May 2017 at a videoconference hearing held in Winston-Salem, North Carolina.  A transcript of the hearing is of record.

The record reflects that the Veteran filed correspondence with the RO asserting financial hardship in July 2012 and June 2014.  Pursuant to 38 C.F.R. § 20.900 (c), it is possible for a Veteran's claim to be advanced on the docket (AOD), inter alia, on motion by the party or his representative, and such a motion may be granted only if, inter alia, the appellant is seriously ill or is under severe financial hardship.  However, the Veteran was afforded a hearing in May 2017 and did not address his financial hardship at that time.  Therefore, the Board assumes that given the passage of time, the financial hardship which was the basis of the correspondence in 2012 and 2014 has since resolved.  

The issues of (1) the evaluation of left shoulder DJD with probable rotator cuff tear claimed as bilateral arms; (2) the evaluation of DJD of right shoulder with remote dislocation of acromioclavicular (AC) claimed as bilateral arms; and (3) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran requested at a hearing before the undersigned that the issue of entitlement to service connection for left hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine, as well the issues of whether new and material evidence has been submitted to reopen the claims for: (1) entitlement to service connection for right hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine; (2) entitlement to service connection for DDD of the cervical spine as secondary to the service connected disability of residual gunshot wound scar of right hip area and inguinal crease; (3) entitlement to service connection for status post right hip replacement previously claimed as arthritis right hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and service connected lumbar spine condition; and (4) entitlement to service connection for status post left hip replacement previously claimed as arthritis left hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and lumbar spine condition be withdrawn.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for left hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine, as well the issues of whether new and material evidence has been submitted to reopen the claims for: (1) entitlement to service connection for right hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine; (2) entitlement to service connection for DDD of the cervical spine as secondary to the service connected disability of residual gunshot wound scar of right hip area and inguinal crease; (3) entitlement to service connection for status post right hip replacement previously claimed as arthritis right hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and service connected lumbar spine condition; and (4) entitlement to service connection for status post left hip replacement previously claimed as arthritis left hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and lumbar spine condition be have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the May 2017 Board hearing, the Veteran indicated his desire to withdraw his appeal as to the issues of entitlement to service connection for left hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine, as well the issues of whether new and material evidence has been submitted to reopen the claims for: (1) entitlement to service connection for right hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine; (2) entitlement to service connection for DDD of the cervical spine as secondary to the service connected disability of residual gunshot wound scar of right hip area and inguinal crease; (3) entitlement to service connection for status post right hip replacement previously claimed as arthritis right hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and service connected lumbar spine condition; and (4) entitlement to service connection for status post left hip replacement previously claimed as arthritis left hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and lumbar spine condition.  The Board acknowledges, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b)(1).  Here, the withdrawal was made on the record at a hearing before the undersigned.

Hence, the Board finds that the criteria for a withdrawal of an appeal has been met and there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues.  The Board finds, therefore, that the Veteran's appeal, as to these issues, is dismissed.
ORDER

The appeal of the issue of entitlement to service connection for a left hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine is dismissed.

The appeal of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right hand strain as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and degenerative joint disease of the lumbar spine is dismissed.

The appeal of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for DDD of the cervical spine as secondary to the service connected disability of residual gunshot wound scar of right hip area and inguinal crease is dismissed.

The appeal of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for status post right hip replacement previously claimed as arthritis right hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and service connected lumbar spine condition is dismissed.

The appeal of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for status post left hip replacement previously claimed as arthritis left hip as secondary to the service-connected disability of residual gunshot wound scar of right hip area and inguinal crease and lumbar spine condition is dismissed.





REMAND

Before the Board remain the issues of (1) entitlement to an initial evaluation in excess of 20 percent assigned for left shoulder DJD with probable rotator cuff tear claimed as bilateral arms; (2) entitlement to an initial evaluation in excess of 10 percent assigned for DJD of right shoulder with remote dislocation of acromioclavicular (AC) claimed as bilateral arms; and (3) entitlement to TDIU.  The Board finds that further development is necessary prior to final adjudication of these issues. 

At the May 2017 hearing, the Veteran testified that his service connected shoulder disabilities have worsened since his most recent VA examination in July 2016.  He testified that he has less mobility and increased pain due to severe stiffness.  He also stated that the joints creak and pop.  The Veteran is competent to describe his symptoms and their effect on daily activities.  Under these circumstances, VA cannot rate the service-connected disability without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, during the May 2017 hearing, the Veteran identified records that may be outstanding and need to be associated with the record.  He indicated that he had an upcoming VA medical appointment, pertaining to injections for pain relief.  The Veteran indicated that this appointment would address his shoulders.  During the hearing, the Veteran also mentioned several vocational rehabilitation specialists that he has seen over the years.  The Board has identified opinions contained in the record from some of these individuals mentioned (e.g. J. Laguerre and D. White), however, if the Veteran would like to submit additional documentation, the Board will afford him an opportunity to do so.

Because there may be outstanding documents, as well as the fact that the issue of TDIU is inextricably intertwined with the Veteran's increased rating claims, the Board will remand for further development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including vocational rehabilitation treatment records.  Obtain all necessary consent forms and attempt to procure copies of all records that have not previously been obtained from identified sources. 

Regardless of the Veteran's response, VA treatment records from April 2017 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claim file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159 (e).

2.  Afford the Veteran a VA examination to address the current level of severity of his right and left shoulder disability.  The examiner must be provided a copy of the claim file.  All needed tests should be conducted and a review of the claim file should be completed and noted in the opinion.  The examination should include an interview of the Veteran.

The examiner should specifically document all ranges of motion including on weight bearing and non-weight bearing, and in active and passive motion.  The examiner should state whether any limitation of motion is marked or moderate.  The examiner should also address whether the Veteran has joint ankylosis, and if so, to what the degree in which it is ankylosed.

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


